TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00289-CV


Texas Department of Criminal Justice, Appellant

v.


Shirley J. Howard, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. GN002154, HONORABLE F. SCOTT MCCOWN, JUDGE PRESIDING 



PER CURIAM

	Appellant Texas Department of Criminal Justice has filed an unopposed motion to
dismiss the appeal.  We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a)(2).

Before Justices Kidd, Yeakel and Patterson
Dismissed on Appellant's Motion
Filed:   October 25, 2001
Do Not Publish